Citation Nr: 0400455
Decision Date: 01/07/04	Archive Date: 03/31/04

DOCKET NO. 00-08 132                        DATE 

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUE

Entitlement to an effective date earlier than July 6, 1998, for the combined 40 percent rating for disability of the left knee.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from December 1963 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee, which denied an effective date earlier than August 13, 1998, for the grant of a 30 percent rating for a left knee disability.

Here, the veteran filed his claim for an earlier effective date in May 1999, claiming an effective date for his left knee disability evaluation of October 19, 1993, the date the veteran filed a claim for an increase of his left knee condition, then evaluated as 10 percent disabling. A rating decision in February 1997 increased his left knee disability rating from 10 percent to 20 percent disabling, effective October 19, 1993. The Board thereafter rendered a final decision on the issue of entitlement to an increased rating for left knee degenerative joint disease in July 1998, denying a disability rating in excess of 20 percent. It was determined that the veteran did not have limitation of motion to warrant a rating in excess of 20 percent and that there was no objective instability or subluxation, such as to warrant a separate compensable rating under Diagnostic Code 5257. A March 1999 rating decision, however, increased the veteran's left knee disability rating to 30 percent disabling, effective August 13, 1998.

A July 2000 rating decision established an earlier effective date of July 6, 1998, and a November 2002 rating decision increased the veteran's disability evaluation to a combined 40 percent disabling evaluation; assigning separate 20 percent evaluations for lateral instability and limited extension, effective July 6, 1998.

In March 2001, the Board remanded the matter in order to comply with the VCAA. The matter has now been returned to the Board for disposition.

In addition, the board notes that in correspondence received at the RO in May 2003, the veteran claimed service connection for hearing loss with tinnitus and also referred to a claim for a total rating based on individual unemployability, attaching

- 2 


medical evidence to support this claim. These matters are not in appellate status at this time and are referred back to the RO for appropriate action.

FINDINGS OF FACT

1. In a July 1998 decision, the Board denied the veteran's claim of entitlement to a rating in excess of20 percent for his left knee degenerative joint disease.

2. The veteran has not requested a reconsideration of the July 1998 decision, nor has he claimed that the decision contains clear and unmistakable error.

3. By rating action in November 2002, the RO assigned separate 20 percent ratings for limitation of extension of the left knee and instability of the left knee, with a combined evaluation of 40 percent effective July 6, 1998.

4. July 6, 1998, the date of VA outpatient treatment, is the first date that an increase in severity was ascertainable in the record.

CONCLUSION OF LAW

An effective date earlier than July 6, 1998 for a combined 40 percent rating for degenerative joint disease of the left knee is not warranted under applicable laws and regulations. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400(0)(2) (2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

1. VCAA

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096

- 3 


 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107). This law eliminates the concept of a well-grounded claim and redefines the obligations of VA with respect to the duty to provide notice and assistance. The Board remand, issued in March 2001, notified the veteran of this change in the law.

The VCAA is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date. Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 5107 note (Effective and Applicability Provisions) (West 2002). The RO has notified the appellant of the provisions of the VCAA and has considered the requirements of the VCAA in connection with this claim. Regulations implementing the VCAA were adopted recently. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). The regulations add nothing of substance to the new law, and the Board's consideration of the regulations does not prejudice the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

First, VA has a duty to notify the appellant and his representative of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b). Here, the SSOC sent to the veteran in December 2002 informed the veteran of the criteria necessary to show increased evaluations for his service-connected disability on appeal. The SSOC further informed him that instability and decreased extension of the left knee, which would warrant an increased evaluation, were not shown prior to the July 6, 1998 date in any of the medical evidence of record. In this regard, as is discussed below, the veteran has indicated that he has no further evidence to submit regarding his claim of entitlement to an earlier effective date.

Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159. Here, supplemental statements of the case (SSOC's), issued in December 2002 and January 2003, informed the veteran that, provided certain criteria were met, VA would make reasonable efforts to help him to obtain relevant records necessary to substantiate his claim, to include developing for all relevant records not in the custody of a Federal department or agency, see 38 C.F.R. § 3 .159( c)(1) (2002), to

-4


include records from State or local governmental sources, private medical care providers, current or former employers, and other non-Federal government sources. He was further advised that VA would make efforts to obtain records in the custody of a Federal department or agency. See 38 C.F.R. § 3.159(c)(2) (2002). Finally, he was notified that VA would obtain his service medical records and other relevant records pertaining to his active duty that are held or maintained by a governmental entity, records of relevant medical treatment or examination at VA health care facilities or at the expense of V A, and any other relevant records held by any Federal department or agency which he adequately identifies and authorizes VA to obtain. See 38 C.F.R. § 3.159(c)(3) (2002). Here, there are no obtainable records referenced by the veteran that have not been obtained and considered in conjunction with the veteran's claims on appeal. In this regard, the veteran submitted a
. statement received in January 2003 in which he stated that he had no additional evidence to submit. Given the foregoing, the Board finds that VA has complied with its duty to notify the appellant of the duties to obtain evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the circumstances of this case, a remand would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on V A with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). VA has satisfied its duties to notify and to assist the appellant in this case. Further development and further expending of VA's resources is not warranted.

II. Earlier Effective Date

The assignment of effective dates for increased evaluations is governed by 38 D.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2003). The statute provides, in pertinent part, that:

- 5 


 (a) Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.

***

(b )(2) The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date. 38 U.S.C.A. § 5110 (West 2002).

The pertinent provisions of 38 C.F.R. § 3.400 (2003) clarify that:

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.

***

(o)(2) Disability compensation. Earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.

- 6 


Disability evaluations are determined by comparing the veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003). The veteran currently has separate 20 percent disability ratings under DC 5257 and DC 5261.

Slight impairment of either knee, including recurrent subluxation or lateral instability, warrants a 10 percent disability evaluation. A 20 percent disability evaluation requires moderate impairment. A 30 percent evaluation requires severe impairment. 38 C.F.R. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003). Limitation of flexion of either leg to 45 degrees warrants a 10 percent disability evaluation. A 20 percent disability evaluation requires that flexion be limited to 30 degrees. A 30 percent evaluation requires limitation to 15 degrees. 38 C.F.R. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2003). Limitation of extension of either leg to 10 degrees warrants a 10 percent disability evaluation. A 20 percent disability evaluation requires that extension be limited to 15 degrees. A 30 percent disability evaluation requires limitation to 20 degrees. A 40 percent disability evaluation requires limitation to 30 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2003). The average normal range of motion of the knee is from 0 to 140 degrees. 38 C.F.R. § 4.71 (2003).

Traumatic arthritis established by X-ray findings is to be evaluated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2003). Degenerative arthritis established by X-ray findings will be evaluated on the basis of limitation of motion of the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).

In his May 1999 claim, the veteran advanced that the record supported the assignment of October 19, 1993, the date of receipt of his claim for an increased evaluation, for the award of a combined 40 percent evaluation for his left knee disability. This was reiterated in his March 2000 notice of disagreement. However, as was mentioned in the introductory portion of this decision, a Board decision was rendered in July of 1998 in which the veteran's claim of entitlement to a rating in excess of 20 percent for left knee degenerative joint disease was denied. This is a final decision which subsumes all prior actions on the veteran's claim.

- 7


As noted above, pursuant to 38 U.S.C.A. § 5110(a), the effective date of an award for an increased rating shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. The veteran's 1993 claim was finally decided by the July 1998 Board decision, and hence, in the absence of clear and unmistakable error (CUE) in that decision, an effective date of October 19, 1993 may not be assigned. See 38 U.S.C.A. §§ 5109A, 5110; 38 C.F.R. §§ 3.105(a), 3.400(0). See also, Russell v. Principi, 3 Vet. App. 310, 313 (1992). The veteran has not alleged CUE in the July 1998 Board decision, thus, an earlier effective date of October 19, 1993 may not be awarded in accordance with 38 U.S.C.A. § 5110(a).

However, the most recent medical evidence considered in conjunction with the July 1998 Board decision was a June 27, 1996 VA examination report by Dr. Dyer. The veteran's claims folder, though, contains VA progress notes subsequent in time to
that examination report which were in existence, but not before the Board, at the time of the July 1998 decision. Under Bell v. Derwinski, 2 Vet. App. 611, 613 (1992), VA treatment records are considered to be constructively included within the record. Furthermore, 38 C.F.R. § 3.157(b)(1) provides that the report of V A outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of an informal claim for an increased rating. This, given that VA is deemed to have had constructive possession of the aforementioned VA progress notes, is the basis upon which the RO assigned an effective date of July 6, 1998 for his combined 40 percent disability rating for his left knee.

Although progress notes dated in January 1998 noted that the veteran complained of left knee pain, stiffness, soreness, as well as weakness, it was also specifically noted that the knee was not examined at this visit. Additionally, the examiner stated that she had not seen the veteran since July 1995. The report states that the veteran requested analgesic balm and ibuprofen 800 mg. It was remarked that the veteran had a history of degenerative joint disease and the assessment included a diagnosis of degenerative joint disease of the left knee, active with no recent therapy. As noted above, 38 C.F.R. § 3.157(b)(I) states that "the date of outpatient or hospital

- 8


examination" will be accepted as the date of receipt of an informal claim. (Emphasis added). Again, the January 1998 progress note specifically states that the veteran's knee was not examined. Therefore, under 38 C.F.R. § 3.157(b)(I), this cannot constitute an informal claim by the veteran. Another VA progress note, dated in April 1998, noted that the veteran requested help in filing a claim for a "knee/leg injury" and that he requested a compensation and pension examination. There is no indication of any knee examination at that time, however. Thus, this too cannot be considered to be a claim for an increased rating, nor does it support a finding of an ascertainable increase in severity. In fact, the record is devoid of any evidence of V A outpatient or hospital examination between Dr. Dyer's June 27,
1996 VA examination report and the July 6, 1998 VA progress notes. Thus, the RO properly considered July 6, 1998 as the date of informal claim and the first ascertainable date of increased severity. Therefore, the effective date of entitlement to the increased rating must be the date of the claim. Id.

Given the foregoing, an effective date earlier than July 6, 1998, for a combined 40 percent disability evaluation for degenerative joint disease of the left knee is not warranted.

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claim, and the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An effective date earlier than July 6, 1998, for a combined 40 percent disability evaluation for degenerative joint disease of the left knee is denied.

C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

- 9 




